In accordance with and in response to the mandate of the Supreme Court issued in the case of Ex parte Robert J. Wheeler, as Judge, etc., 231 Ala. 356, 165 So. 74, Supreme Court, the petition for mandamus in the above-styled cause is hereby dismissed.
In making this order, we feel it our duty to say that this court, as such, never assumed jurisdiction of the mandamus proceeding, that it was never called to the attention of the court, and no action has ever been taken thereon, and, but for the mandate of the Supreme Court, above referred to, an order of dismissal would be unnecessary.
Dismissed.